DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending in this application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2,4-8,13-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ullrich et al(US 2020/0011093).
Claim 1: Ullrich disclose a chassis and a bottom door coupled to the chassis in (fig.25-1; page 13[0239-0240]:electronic lock having an outer housing shell. The heads of mounting fastener are accessed from the within the drawer compartment added security). Ullrich disclose an assembly comprising a bracket coupled to the chassis , the bracket including an opening and a slider moveably coupled within the bracket, the slider including a cavity at least partially in superimposition with opening in (page 16, fig.25-1: page 14[0251],[0252]: the driver includes a slider arm which slides within slider slot in shell base. The driver arm is secured to the adapter by threaded engagement of the fastener with a threaded cavity defined by the driver base). Ullrich disclose a nut positioned within the cavity, the nut including a threaded opening and a fastener positioned through an opening of the bottom door and within the threaded opening of the nut to position the bottom door such that the bottom door abuts the chassis in (fig.25-1;page 10[0194]; page 13[0247]). Ullrich disclose wherein the slider is in the first positional state with respect to the bracket, the nut is constrained within the cavity and wherein the slider is in a second positional state with respect to the bracket the nut is rotatable within the cavity in (fig.17-2,17-3;page 13[0246-0247]).
Claim 2: Ullrich disclose a security lock that is insertable through chassis, the security lock engaging and disengaging the slider in (page 7[0158-0159]).
Claim 4: Ullrich disclose assembly further includes a spring positioned between the bracket and the slider, the spring applying a tensional force to the slider to facilitate transitioning the slider from the second positional state to the first positional state in (page 7[0159-0160]).
Claim 5: Ullrich disclose spring maintains the slider in the first positional state in (pages 15-16; fig.5; page 7[0164]).
Claim 6: Ullrich disclose slider further includes a magnetic portion, the magnetic portion applying a magnetic force to the slider to facilitate transitioning slider from the second positional state to the first positional state in (page 14[0248],[0252]; page 17, fig.27-2).
Claim 7: Ullrich disclose magnet maintains the slider in the first positional state in (page 17: fig.27-2).
Claim 8: Ullrich disclose assembly is positioned at a first end of the information handling system opposite a second end of the information handling system, wherein the bottom door is rotatable coupled to the chassis at the second end of the information handling system in (page 13[0239-0240]).
Claim 13: Ullrich disclose Ullrich disclose an assembly comprising a bracket coupled to the chassis , the bracket including an opening and a slider moveably coupled within the bracket, the slider including a cavity at least partially in superimposition with opening in (page 16, fig.25-1: page 14[0251],[0252]: the driver includes a slider arm which slides within slider slot in shell base. The driver arm is secured to the adapter by threaded engagement of the fastener with a threaded cavity defined by the driver base). Ullrich disclose a nut positioned within the cavity, the nut including a threaded opening and a fastener positioned through an opening of the bottom door and within the threaded opening of the nut to position the bottom door such that the bottom door abuts the chassis in (fig.25-1;page 10[0194]; page 13[0247]). Ullrich disclose wherein the slider is in the first positional state with respect to the bracket, the nut is constrained within the cavity and wherein the slider is in a second positional state with respect to the bracket the nut is rotatable within the cavity in (fig.17-2,17-3;page 13[0246-0247]).
Claim 14: Ullrich disclose assembly further includes a spring positioned between the bracket and the slider, the spring applying a tensional force to the slider to facilitate transitioning the slider from the second positional state to the first positional state in (page 7[0159-0160]).
Claim 15: Ullrich disclose spring maintains the slider in the first positional state in (page 7[0159]).
Claim 16: Ullrich disclose slider further includes a magnetic portion, the magnetic portion applying a magnetic force to the slider to facilitate transitioning slider from the second positional state to the first positional state in (page 14[0248],[0252]; page 17, fig.27-2).
Claim 17: Ullrich disclose magnetic maintains the slider in the first positional state in (page 17, fig.27-2; page13[0241-0242]).
Allowable Subject Matter
Claims 3,9-12,18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Obtaining a filtered signal according to the actual transmission signal by using a filter; determining a controller according to the filtered signal and the second coupling function, the controller being v:  v=s” -f(x,z)+ke; wherein s” represents a filtered transmission signal of the response system; f(x,z) represents the second coupling function; k is a real number less than zero; e=x(t)-           represents

USPTO Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSUK SONG whose telephone number is (571)272-3857. The examiner can normally be reached Mon-Fri: 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOSUK SONG/Primary Examiner, Art Unit 2435